The following opinion was filed March 23, 1914-:
Maesiiall, J.
(dissenting). I think the evidence shows, very clearly, that respondent was a sufferer from floating kidney years before the accident. She had been twice oper*503ated upon without discovering her difficulty. Sbe had substantially the same symptoms before the accident as after-wards ; not so pronounced, perhaps, but sufficiently significant to move eminent advisers and operators to explore the cavity of the body in front and below the location of the kidneys for some physical infirmity requiring a replacement. The only positive expert evidence in the case given on the precise basis for opinion evidence confirms all direct evidence on this point. I think, from the record, there is not much, if any, doubt but that respondent’s injury caused by the fall from the seat consisted of an increase of an old difficulty.
In the circumstances stated, what is the duty of this court ? Is it to allow the verdict to have full efficiency upon the theory the fall from the seat produced the floating kidney and that respondent had no such difficulty during the period immediately before the fall, when that course would rest on the merest conjecture, and hardly that, and is opposed by substantially all the affirmative evidence, direct as well as circumstantial ? This court has said, and it is one of the vital principles of our system of jurisprudence, where controversies as to facts must be settled by jury interference, that no amount of mere possibility or conjecture can afford sufficient weight to support a probability, much less a reasonable certainty. When a verdict is allowed to stand in violation of that salutary principle, the jury system is discredited. It should have its proper dignity. That dignity is great and commanding Avhere there is any basis for diverse reasonable inferences. Where there is not, it has no function to perform at all. To arouse it to activity and to rest upon its baseless fiat, gives the law the cast of an instrumentality of wrong rather than of justice.
Now the award of damages, below, was made by the jury and modified, though allowed to stand, by the court, upon the theory that the respondent was not afflicted with floating kidney prior to her fall from the seat. As I do not think there *504is any fair basis for that, I cannot escape tbe conclusion, that tbe verdict is excessive. As before indicated, there was pretty strong evidence that tbe fall, moderately, increased a prior long-standing infirmity, and tbe award of damages .should therefore be largely decreased as in Baxter v. C. & N. W. R. Co. 104 Wis. 307, 80 N. W. 644, so as to cure the infirmity, and so emphatically as to avoid prejudicing appellant by compelling it to submit to the modified award without a new trial.